Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 1 of 16 PageID #: 492




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  SCOTTIE MCLEAN,                                    )
                                                     )
                               Plaintiff,            )
                                                     )
                          v.                         )    Case No. 1:19-cv-00752-TWP-MPB
                                                     )
  WEXFORD OF INDIANA, LLC,                           )
  CIEMONE EASTER-ROSE Dr., Psychologist,             )
  DAVID RICHARDSON Dr., Psychologist,                )
  SCOTT LEVINE Dr., Psychologist, and                )
  ROGER PERRY Dr.,                                   )
                                                     )
                               Defendants.           )

      ORDER GRANTING DEFENDANTS' UNOPPOSED MOTION FOR SUMMARY
           JUDGMENT AND DIRECTING ENTRY OF FINAL JUDGMENT

         This matter is before the Court on the Motion for Summary Judgment filed by Defendants

  Wexford of Indiana, LLC ("Wexford"), Roger Perry ("Dr. Perry"), Ciemone Easter-Rose ("Dr.

  Easter-Rose"), David Richardson ("MHP Richardson"), and Scott Levine ("Dr. Levine")

  (collectively, "Defendants") (Dkt. 47). They seek summary judgment on pro se Plaintiff Scottie

  McLean's ("Mr. McLean") constitutional claims against them. Mr. McLean was served with a copy

  of the Motion, supporting brief, and a notice of his right to respond and submit evidence in

  opposition to the Defendants' Motion. Mr. McLean has not filed a response and the time for doing

  so has passed. For the reasons explained below, the Court finds the summary judgment evidence

  and applicable law demonstrate that the Defendants are entitled to summary judgment, and their

  Motion, Dkt. 47, is granted.
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 2 of 16 PageID #: 493




                                    I. MR. MCLEAN'S CLAIMS

          In Mr. McLean's pro se Complaint filed February 19, 2019, he brought several federal

  constitutional and state law claims against the Defendants. Upon screening pursuant 28 U.S.C.

  § 1915A, federal civil conspiracy and supplemental jurisdiction state law contract claims were

  dismissed. Allowed to proceed were Mr. McLean's First, Eighth, and Fourteenth Amendment

  claims against the individual Defendants, all of whom are mental health providers at the Pendleton

  Correctional Facility ("Pendleton"). A policy or custom claims was allowed to proceed against

  the corporate defendant, Wexford of Indiana, LLC. (Dkt. 13.)

          Specifically, Mr. McLean alleges that Wexford, by means of its policies or customs, raised

  his mental health code from a "D" to an "A" without any evaluation or medical treatment and made

  the change in retaliation for his filing other civil actions. (Dkt. 2 at ¶ 9.)

          He alleges that Dr. Easter-Rose retaliated against him for his prior civil litigation by

  changing his medical code from a "D" to an "A" without any evaluation or medical treatment, an

  act that was also deliberately indifferent to his serious medical needs. Id. at ¶ 10. Additionally,

  he alleges that Dr. Easter-Rose refused to provide him adequate medical care and discriminated

  against him, a class-of-one, by treating him differently than other inmates who had also attempted

  suicide.

          Mr. McLean makes identical allegations against Dr. Richardson, Dr. Levine, and Dr. Perry.

  Id. at ¶¶ 11-13.

                        II. SUMMARY JUDGMENT LEGAL STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Federal Rule of

  Civil Procedure 56(a). The movant bears the initial responsibility of informing the district court



                                                     2
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 3 of 16 PageID #: 494




  of the basis of its motion and identifying those portions of designated evidence that demonstrate

  the absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

  (1986). Put another way, on summary judgment the movant must show the court what evidence it

  has that would convince a trier of fact to accept its version of the events. Gekas v. Vasilades, 814

  F.3d 890, 896 (7th Cir. 2016). If no reasonable trier of fact could return a verdict for the non-

  movant, summary judgment must be granted. Celotex, 477 U.S. at 323.

         To survive a motion for summary judgment, the non-moving party must set forth specific,

  admissible evidence showing that there is a material issue for trial. Id.; Anderson v. Liberty Lobby,

  Inc., 477 U.S. 242, 250 (1986) (quotation marks and citation omitted). The court views the record

  in a light most favorable to the non-movant and draws all reasonable inferences in that party’s

  favor. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or

  make credibility determinations on summary judgment because those tasks are left to the fact-

  finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The court need only consider the

  cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has repeatedly

  assured the district courts that they are not required to “scour every inch of the record” for evidence

  that is potentially relevant to the summary judgment motion before them. Grant v. Trustees of Ind.

  Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

         A dispute about a material fact is genuine only “if the evidence is such that a reasonable

  jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If no reasonable

  jury could find for the non-moving party, then there is no “genuine” dispute. Scott v. Harris, 550

  U.S. 372, 380 (2007). Not every factual dispute between the parties will prevent summary

  judgment, and the non-moving party “must do more than simply show that there is some




                                                    3
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 4 of 16 PageID #: 495




  metaphysical doubt as to the material facts.” Matsushita Electric Indus. Co., Ltd. v. Zenith Radio

  Corp., 475 U.S. 574, 586 (1986).

         As noted, Mr. McLean failed to respond to the Defendants’ Motion the deadline for doing

  so has long passed. The consequence is that Mr. McLean has conceded the Defendants’ version

  of the events. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“[F]ailure to respond by the

  nonmovant as mandated by the local rules results in an admission.”); see also, S.D. Ind. Local

  Rule 56-1 (“A party opposing a summary judgment motion must . . . file and serve a response brief

  and any evidence . . . that the party relies on to oppose the motion. The response must . . . identif[y]

  the potentially determinative facts and factual disputes that the party contends demonstrate a

  dispute of fact precluding summary judgment.”).

         Although pro se filings are construed liberally, pro se litigants, such as Mr. McLean, are

  not exempt from procedural rules. See Pearle Vision, Inc. v. Romm, 541 F.3d 751, 758 (7th Cir.

  2008) (noting that “pro se litigants are not excused from compliance with procedural rules”);

  Members v. Paige, 140 F.3d 699, 702 (7th Cir. 1998) (stating that procedural rules “apply to

  uncounseled litigants and must be enforced”). This does not alter the standard for assessing a Rule

  56 motion, but it does “reduc[e] the pool” from which the facts and inferences relative to such a

  motion may be drawn. Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                     III. FACTS OF THE CASE

         The following statement of facts was evaluated pursuant to the standard set forth above.

  That is, this statement of facts is not necessarily objectively true, but as the summary judgment

  standard requires, the undisputed facts and the disputed evidence are presented in the light

  reasonably most favorable to Mr. McLean as the non-moving party with respect to the motion for

  summary judgment. See Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).



                                                     4
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 5 of 16 PageID #: 496




           At all times material to the allegations in the complaint, Mr. McLean was incarcerated at

  the Pendleton Correctional Facility in Pendleton, Indiana. (Dkt. 2.) Sometime before entering

  prison, Mr. McLean had been diagnosed with a "behavior disorder." (Dkt. 49-17 at 28.) At his

  deposition, Mr. McLean testified that he does not know of other inmates at Pendleton who have

  alleged they were retaliated against after having filed lawsuits. Id. at 154.

           Mr. McLean was an inmate kitchen employee at Pendleton from at least 2016 to April 1,

  2019, working as a cook, dietician cook, table washer, dishwasher, server, and utility worker. Id.

  at 39-41. These jobs gave him ready access to knives. Id. at 45-46.

           Dr. Perry is an Indiana licensed psychologist, endorsed as a Health Service Provider in

  Psychology, which allows him to engage in the independent diagnosis and treatment of mental and

  behavioral disorders. (Dkt. 49-1 at ¶ 1.) He was employed by Wexford at Pendleton from April

  1, 2017, until he retired in May 2018. Id. at ¶ 2. Dr. Perry visited with Mr. McLean in January

  2018 and on April 17, 2018. Id. at ¶¶ 6-7. Mr. McLean did not appear to be in distress and did

  not present with mental health issues. Dr. Perry did not observe any serious pathology and noted

  that Mr. McLean's mental health code was an "A." Id. at ¶ 7. Dr. Perry noted that Mr. McLean

  remained an "A" mental health code at the time of this visit. (Dkt. 49-1 ¶ 7.) 1

           Mr. McLean would see Dr. Perry “all the time on the walk,” and would discuss various

  stressors he experienced. (Dkt. 49-17 at 52; Dkt. 49-1 at ¶ 8.) Mr. McLean testified that these

  informal sessions lasted “anywhere from 15 to 20 minutes, sit there and just rap. . . we just sit




  1
    The Indiana Department of Correction ("IDOC") uses six mental health codes: A, B, C, D, and F. (Dkt. 49-13 at ¶
  11). Inmates who are free from mental illness requiring routine therapy or counseling are classified at "A". Id. at ¶
  11a. A "D" mental health code indicates that an inmate has a significant mental illness or has attempted suicide while
  in a correctional facility. Id. at ¶ 11d. Inmates seen by the mental health staff are continuously evaluated for their
  mental health needs. Id. at ¶ 15. Mr. McLean's original assessment was "D" because of a suicide attempt, with his
  mental health status re-evaluated at each subsequent clinical encounter. Id.


                                                            5
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 6 of 16 PageID #: 497




  there, right by the flag, and we just sit there and talk.” (Dkt. 49-17 at 52.) Dr. Perry testified that

  Mr. McLean never appeared to be in crisis or in significant distress during these informal

  conversations on the walk. (Dkt. 49-1 at ¶ 8.) As needed, Dr. Perry would redirect Mr. McLean

  regarding problem-solving techniques.

          At one of these informal sessions Mr. McLean told Dr. Perry about his allegations in a

  prior lawsuit involving Dr. Levine. (Dkt. 49-17 at 127.) As before, Dr. Perry discussed Mr.

  McLean's concerns and redirected him to productive, problem-solving techniques. Id. at 128. Dr.

  Perry routinely redirected Mr. McLean toward prosocial problem-solving techniques such as filing

  grievances instead of ruminating on past events. (Dkt. 49-1 at ¶ 9; Dkt. 49-17 at 134, 145-46.)

          Mr. McLean testified that during one of the informal sessions, Dr. Perry told him that he

  would move Mr. McLean up in mental health code, from a "D "to a high status. (Dkt. 49-17 at

  158.)

          Dr. Perry testifies that he did not "single[] out" Mr. McLean. (Dkt. 49-1 at 4.) Rather, he

  testifies that he provided Mr. McLean mental health treatment based on his clinical presentation

  and concerns. Id. Mr. McLean never expressed concern about his treatment (other than his

  continuing complaint about an involuntary injection in 2015) and never appeared to be in mental

  distress. Id. Dr. Perry therefore assessed Mr. McLean as being appropriately rated with a mental

  health code of "A". Id.

          Dr. Perry also notes that Mr. McLean's medical records contain the report of Yvonne R.

  Goodson, a mental health provider, who had seen Mr. McLean on October 19, 2017, and noted

  that Mr. McLean should have been given a mental health code of "A". Id.; see also Dkt. 49-3.

          Although Mr. McLean had unresolved diagnoses of Schizoaffective Disorder and

  Borderline Personality Disorder ("BPD"), Dr. Perry did not observe any clinical indications during



                                                    6
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 7 of 16 PageID #: 498




  his formal and informal visits with Mr. McLean to indicate that either diagnosis was appropriate

  (correct). (Dkt. 49-1 at ¶¶ 11-12.) Dr. Perry's primary function during his visits with Mr. McLean

  was to remind him of proper problem-solving techniques. Id. at ¶ 12.

         Dr. Easter-Rose did not observe any symptoms indicative of BPD or any other mental

  health disorder. (Dkt. 49-13 at ¶ 17.)

         BPD is characterized by difficulties regulating emotion, with symptoms including

  depression, unstable interpersonal relationships, unfounded suspicion, being out of touch with

  reality, fear of abandonment, impulsive behavior, and exaggerated moods. Id. at ¶ 16. Typically,

  patients with BPD are treated with therapy to provide them the ability to regulate their emotions.

  Id.

         Dr. Perry also testifies he did not retaliate against Mr. McLean for filing a lawsuit against

  Dr. Levine. (Dkt. 49-1 at ¶ 13.) Rather, he testifies, he redirected Mr. McLean toward prosocial

  problem-solving techniques instead of dwelling on perceived threats. Id.

         Dr. Perry's medical opinion of Mr. McLean's mental health is based on his clinical

  assessments. Id. Dr. Perry considered Mr. McLean's complaints as normal considering his status

  of incarceration and the relevant stressors that entail such status. Id.

         David Richardson is a Mental Health Provider ("MHP") licensed in Indiana. (Dkt. 49-7 at

  ¶ 1.) He recalls seeing Mr. McLean at least once; the medical records indicate two visits at the

  Pendleton medical unit. (Id.; Dkt. 49-17 at 54, 76, 82, and 116; Dkt. 49-11; Dkt. 49-9.) Mr.

  McLean's first clinical encounter with MHP Richardson took place July 18, 2018. (Dkt. 49-7 at ¶

  5; Dkt. 49-8; Dkt. 49-17 at 66.) At this visit Mr. McLean indicated that he sometimes had "moods,"

  but qualified this by stating that everyone has their moments. (Dkt. 49-7 at ¶ 5; Dkt. 49-9.) MHP

  Richardson did not witness signs of anxiety, depression, or psychosis during this visit. Id.



                                                    7
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 8 of 16 PageID #: 499




         When MHP Richardson conducts an initial visit with patients, his focus is primarily

  centered on building rapport, communication, and trust. (Dkt. 49-7 at ¶ 6.) MHP Richardson

  usually reviews progress notes from the previous three months before meeting with a new patient.

  Id.

         Mr. McLean was scheduled to be seen by MHP Richardson on October 10, 2018, but was

  a "no-show" for the appointment. Id. at ¶ 7; Dkt. 49-10.

         After Mr. McLean did not appear for the October 10, 2018 appointment, he was

  rescheduled and seen by MHP Richardson on October 12, 2018. (Dkt. 49-7 at ¶ 8; Dkt. 49-11.)

  MHP Richardson's medical notes reflect that Mr. McLean arrived at the appointment and began to

  rant, stating that he did not desire mental health services. Id. Mr. McLean's mental health code

  was an "A" at the time. Id.

         Mr. McLean alleges that MHP Richardson changed his mental health code to an "A."

  Dkt. 49-17 at 75, 89. On December 11, 2018, MHP Richardson noted an inconsistency between

  Mr. McLean's medical records and the IDOC's Offender Information System ("OIS"). (Dkt. 49-7

  at ¶ 9.) The medical records reflected the mental health code of "A" but the OIS had not yet been

  updated with that code. Id. Accordingly, MHP Richardson entered a note that Mr. McLean's

  mental health code remained at "A." (Dkt. 49-7 at ¶ 9; Dkt. 49-12.)

         Mr. McLean alleges that MHP Richardson retaliated against him by changing the mental

  health code following an argument the two had. (Dkt. 49-17 at 83-84.) He also alleges that MHP

  Richardson did not appear to be familiar with his mental health condition and “just totally didn’t

  give me the same care as he would give everyone else". Id. at 60- 61.

         During Mr. McLean's first visit with MHP Richardson, he was “irritated” because he was

  kept waiting in the holding area of the medical unit. Id. at 61. At this visit MHP Richardson



                                                  8
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 9 of 16 PageID #: 500




  “introduced himself, and he said he was . . . taking over for Dr. Perry.” Id. at 61-62. Mr. McLean

  became angry when he perceived that MHP Richardson was not familiar with his mental health

  needs, said “’Fuck you, too,’ and walked out.” Id. at 62. Mr. McLean never discussed his first

  lawsuit with MHP Richardson. Id. at 130.

         Dr. Easter-Rose is a psychologist licensed in Indiana. (Dkt. 49-13 at ¶ 1.) Dr. Easter-Rose

  has been endorsed as a Health Service Provider in Psychology, which allows her to engage in the

  independent diagnosis and treatment of mental and behavioral disorders. Id. Dr. Easter-Rose was

  a psychologist at Pendleton at all times relevant to this lawsuit. Id. at ¶ 2.

         Mr. McLean had one informal encounter with Dr. Easter-Rose in February 2019,

  (Dkt. 49-17 at 107-108, 118), and one clinical encounter on February 12, 2019, (Dkt. 49-13 at ¶ 3;

  Dkt. 49-16). Dr. Easter-Rose recorded a comprehensive clinical note, which, Mr. McLean noted,

  “[a]s a matter of fact, she says exactly what I said. It’s crazy, she was word for word. . . .”

  (Dkt. 49-17 at 112; Dkt. 49-14.) The clinical note was to allow follow-up with Mr. McLean

  following his mental health code change in the OIS. (Dkt. 49-13 at ¶ 4; Dkt. 49-17 at 60, 116-

  118.) During this visit, Mr. McLean told Dr. Easter-Rose that he had filed a grievance against

  MHP Richardson due to his belief that his mental health code had changed abruptly, and not

  because he disagreed with the change. (Dkt. 49-13 at ¶ 5.)

         Mr. McLean also told Dr. Easter-Rose that his last self-injury behavior was in 2010 or

  2011, but that it did not require extensive medical intervention. Id.; Dkt. 49-17 at 157. Dr.

  Easter-Rose observed that the severity of Mr. McLean's previous self-injuries did not suggest a

  suicide attempt. Id. at 10-19.

         Dr. Easter-Rose further noted that Mr. McLean had not been prescribed psychotropic

  medication in three years. Id. She asked about Mr. McLean's then-existing mental health needs,



                                                    9
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 10 of 16 PageID #: 501




  and Mr. McLean stated that he did not have any at the time. (Dkt. 49-13 at ¶ 6.) Mr. McLean

  stated that he had not been depressed for five years, he did not feel fatigued, did not use illicit

  substances, he did not have trouble concentrating, and that he had improved his ability to manage

  anger. Id.; Dkt. 49-14. He also reported that he lived in an open-dorm environment, maintained

  good social relationships, maintained a job, and was doing well overall. (Dkt. 49-13 at ¶ 6; Dkt.

  49-14.)

            During his deposition, when Mr. McLean was shown Dr. Easter-Rose's entry into his

  medical records, he testified that she "noted everything that took place, she didn’t add nothing on,

  try to – she didn't take no sides." (Dkt. 49-17 at 121.) Dr. Easter-Rose told Mr. McLean that his

  mental health code would remain at "A," then told him that he would be seen in ninety days to

  formulate a mental health treatment plan. (Dkt. 49-13 at ¶ 8; Dkt. 49-14. 45.) Mr. McLean's only

  complaint about Dr. Easter-Rose's February 12, 2019 meeting with him is that he now contends

  that she could have placed more emphasis on the need for a mental health plan moving forward.

  (Dkt. 49-17 at 124.)

            Mr. McLean had also made Dr. Easter-Rose generally aware of his allegations against

  Dr. Levine from the prior lawsuit. Id. at 129.

            Dr. Easter-Rose concluded that Mr. McLean demonstrated no signs of functional

  impairment and no signs of mental illness. (Dkt. 49-13 at ¶ 7.) Mr. McLean had denied suicidal

  ideations, homicidal ideations, and self-injurious behavior. Id.

            In addition to her notes in the medical record, Dr. Easter-Rose sent an email about the visit

  with Mr. McLean. (Id. at ¶ 9; Dkt. 49-15.) In the email Dr. Easter-Rose wrote that Mr. McLean

  was not opposed to being kept on an "A" mental health code, an assessment that she agreed with.

  Id.



                                                     10
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 11 of 16 PageID #: 502




         When a mental health provider changes an inmate's mental health code, the change is made

  in the inmate's medical records and in the IDOC's OIS. (Dkt. 49-13 at ¶ 12.) The OIS is maintained

  by the IDOC and concerns matters for classification personnel. Id. An inmate's medical records,

  on the other hand, are updated to provide information to other medical personnel who may interact

  with the inmate and accounts for mental health progress and developments in the inmate's ability

  to manage their symptoms. Id.

         Mr. McLean's belief that he was treated differently than other inmate-patients is correct

  because each inmate receives an individualized assessment. Id. at ¶ 18. A number of mental health

  providers interacted with Mr. McLean and assessed him at an "A" level mental health code. Id.

  But then Mr. McLean was treated the same as other inmates assessed with a mental health code

  of "A." Id.

         During his deposition Mr. McLean testified that he believed that his “mental health was

  put aside because a mental health officer was being attacked by a grievance or lawsuit.” (Dkt.

  49-17 at 138-42.) The lawsuit for which Mr. McLean believes the Defendants have acted in

  retaliation is McLean v. Levine, Case No. 1:18-cv-00512-TWP-TAB, filed in this Court on

  February 21, 2018. Mr. McLean sued a number of mental health providers for the forced injection

  of medication, and in this action continues to take issue with that event. (Dkt. 49-17 at 30-32, 150-

  51.) In the earlier lawsuit, summary judgment on the merits of the action was granted to all

  defendants on March 10, 2020. McLean, No. 1:18-cv-00512-TWP-TAB, Dkt. 80 (S.D. Ind.).

         Mr. McLean's claims in this action against Wexford, are that it is "responsible for whatever

  chain of command that was broken or wasn’t broken, directions, protocol wasn't followed, they’re

  held responsible.” (Dkt. 49-17 at 149, 153.) He refers to policy "20104" for his contention that

  medical personnel were supposed to be more closely monitoring him after the forced injection. Id.



                                                   11
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 12 of 16 PageID #: 503




  at 150-151. Mr. McLean's allegations concerning policies is that “Wexford and them didn’t follow

  the policies.” Id. at 152.

          Dr. Easter-Rose testifies that Wexford does not maintain a policy of retaliating against

  patients. (Dkt. 49-13 at ¶ 13.) Dr. Easter-Rose is unaware of any retaliation by any mental health

  staff during her time working at Pendleton. Id.

          IDOC custody officials determine an inmate’s placement within the IDOC. Mental health

  staff cannot direct or control the placement of an inmate at a specific facility or within that facility's

  particular housing units. Id. at ¶ 14.

          Mr. McLean acknowledges that he was assessed as an “A” mental health code until

  November 2019. (Dkt. 49-17 at 17-18.)

                                             IV. ANALYSIS

          As noted earlier, Mr. McLean did not respond to the Defendants' Motion for Summary

  Judgment. By failing to respond, he has submitted no evidence to support his claims. While his

  verified Complaint could be considered evidence to counter the Defendants' evidence, his

  December 4, 2019 deposition testimony fails to contradict any of the Defendants' evidence or

  anything in the undisputed statement of facts. (See Dkt. 49-17.) Specifically, Mr. McLean failed

  to identify any policy or custom of Wexford allowing retaliation by its employees or permitting its

  employees to be deliberately indifferent to his serious medical needs. Id. In the same vein,

  Mr. McLean failed to provide evidence that he was retaliated against for his prior lawsuit against

  Dr. Levine by any of the Defendants, how any of the Defendants' acts or omissions were

  deliberately indifferent to his serious medical needs, or how he was harmed in any way. Id.

  A.      Wexford of Indiana, LLC




                                                     12
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 13 of 16 PageID #: 504




           Because Wexford acts under color of state law by contracting to perform a government

  function, it is treated as a government entity for purposes of § 1983 claims. See Jackson v. Ill.

  Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002). To prevail on his custom, policy, or practice

  claims against Wexford, Mr. McLean needed to show constitutional violations caused by (1) an

  official policy adopted and promulgated by its officers; (2) a corporate practice or custom that,

  although not officially authorized, is widespread and well settled; or (3) an official with final

  policy-making authority. Thomas v. Cook Cnty. Sheriff's Dep't, 604 F.3d 293, 303 (7th Cir. 2010)

  (citing Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658 (1978); Glisson v. Ind. Dep't

  of Corr., 849 F.3d 372, 378-79 (7th Cir. 2017) (en banc). "The critical question under Monell . . .

  is whether a municipal (or corporate) policy or custom gave rise to the harm (that is, caused it), or

  if instead the harm resulted from the acts of the entity's agents." Glisson, 849 F.3d at 379. To then

  show a cognizable deliberate indifference claim against Wexford, Mr. McLean must have evidence

  to show that he suffered a constitutional deprivation as the result of an express policy or custom

  of Wexford. As noted above and revealed in the statement of undisputed facts, Mr. McLean has

  not done so.

           Because there is no evidence to support Mr. McLean's claims against Wexford, its motion

  for summary judgment is granted.

  B.       Individual Defendants

           Mr. McLean brings the same claims against the four individual defendants, Dr. Easter-

  Rose, MHP Richardson, Dr. Levine, 2 and Dr. Perry. He contends they retaliated against him for




  2
    In this action Mr. McLean failed to identify any act or omission by Dr. Levine that was retaliatory or deliberate
  indifference to his serious medical needs. Because that failure entitles Dr. Levine to summary judgment in this action,
  the Court need not address whether any claim Mr. McLean may have against Dr. Levine is foreclosed by the judgment
  in McLean v. Levine, No. 1:18-cv-00512-TWP-TAB (S.D. Ind. March 10, 2020), where Dr. Levine's motion for
  summary judgment against Mr. McLean was granted.

                                                           13
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 14 of 16 PageID #: 505




  filing the previous lawsuit against Dr. Levine, and in doing so have been deliberately indifferent

  to his serious medical needs. (Dkts. 2 and 13 (complaint and screening order, respectively).)

         Mr. McLean alleges that the Defendants raised his mental health code from a "D" to an

  "A" without any evaluation or medical treatment and made the change in retaliation for his filing

  other civil actions. (Dkt. 2 at ¶ 9. ) The Defendants' evidence shows otherwise and Mr. McLean

  has not provided contrary evidence. Mr. McLean was seen by a number of mental health providers

  over the relevant time period and his mental health code was always an "A". During each visit he

  had with the various providers, including the Defendants, Mr. McLean was assessed for mental

  health needs and each provider agreed that his mental health code was appropriately set at "A".

         “[D]eliberate indifference to a prisoner’s serious medical need violates the Eighth

  Amendment’s protection against cruel and unusual punishment.” Miranda v. County of Lake, 900

  F.3d 335, 350 (7th Cir. 2018). To prevail on an Eighth Amendment deliberate indifference medical

  claim, a plaintiff must show: (1) he suffered from an objectively serious medical condition; and

  (2) the defendant knew about the plaintiff’s condition and the substantial risk of harm it posed but

  disregarded that risk. Farmer v. Brennan, 511 U.S. 825, 837 (1994); Knight v. Grossman, 942

  F.3d 336, 340 (7th Cir. 2019).

         To prevail on a First Amendment retaliation claim, a plaintiff must show that “(1) []he

  engaged in activity protected by the First Amendment; (2) []he suffered a deprivation that would

  likely deter First Amendment activity; and (3) the protected activity []he engaged in was at least a

  motivating factor for the retaliatory action.” Archer v. Chisholm, 870 F.3d 603, 618 (7th Cir. 2017)

  (internal citations omitted).

         First, Mr. McLean has not shown that he suffered from an objectively serious medical

  condition that posed a substantial risk of harm that the Defendants ignored. Giving Mr. McLean



                                                  14
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 15 of 16 PageID #: 506




  the benefit of an inference that his mental health status, assessed at mental health code of "A" is a

  serious medical condition, there is no evidence that the Defendants disregarded the condition. To

  the contrary, the Defendants' evidence shows that careful attention was paid to Mr. McLean's

  mental health needs. Mr. McLean might have wanted more, or different, mental health treatment,

  but not receiving his preferred attention is not deliberate indifference.

         "To infer deliberate indifference on the basis of a physician’s treatment decision, the

  decision must be so far afield of accepted professional standards as to raise the inference that it

  was not actually based on a medical judgment." Norfleet v. Webster, 439 F.3d 392, 396 (7th Cir.

  2006); see Plummer v. Wexford Health Sources, Inc., 609 F. App'x 861 (7th Cir. 2015) (holding

  that defendant doctors were not deliberately indifferent because there was "no evidence suggesting

  that the defendants failed to exercise medical judgment or responded inappropriately to [the

  plaintiff's] ailments"). In addition, "[a] medical professional is entitled to deference in treatment

  decisions unless no minimally competent professional would have [recommended the same] under

  those circumstances." Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). "Disagreement between

  a prisoner and his doctor, or even between two medical professionals, about the proper course of

  treatment generally is insufficient, by itself, to establish an Eighth Amendment violation." Id.

           Regarding the retaliation claim, Mr. McLean has not shown a retaliatory deprivation that

  would deter First Amendment activity. Filing a lawsuit is a protected First Amendment activity,

  but Mr. McLean has not shown the Defendants were deliberately indifferent to his serious medical

  needs, and his allegations of being re-assessed from a mental health code of "D" to "A" are

  unfounded and belied by medical records and other evidence.

         Because there is no evidence to support Mr. McLean's claims against the individual

  Defendants, their motion for summary judgment is also granted.



                                                   15
Case 1:19-cv-00752-TWP-MPB Document 52 Filed 07/13/20 Page 16 of 16 PageID #: 507




                                       V. CONCLUSION

         For the reasons explained in this Order, Defendants Wexford of Indiana, LLC, Dr. Ceimone

  Easter-Rose, Dr. David Richardson, Dr. Scott Levine, and Dr. Roger Perry's March 31, 2020

  Motion for Summary Judgment, Dkt. [47], is GRANTED. All claims against all Defendants are

  DISMISSED on their merits and this action is DISMISSED with prejudice.

         Final judgment consistent with this Order and the screening order of April 8, 2019, shall

  now enter.

         SO ORDERED.
          7/13/2020
  Date: _______________

  DISTRIBUTION:

  Scottie McLean, #935200
  Plainfield Correctional Facility
  Inmate Mail/Parcels
  727 Moon Road
  Plainfield, Indiana 46168

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Jarod Zimmerman
  KATZ KORIN CUNNINGHAM, P.C.
  jzimmerman@kkclegal.com




                                                16
